

	

		II

		109th CONGRESS

		2d Session

		S. 2325

		IN THE SENATE OF THE UNITED STATES

		

			February 17, 2006

			Mr. Kerry (for himself

			 and Mr. Kennedy) introduced the following

			 bill; which was read twice and referred to the

			 Committee on

			 Finance

		

		A BILL

		To reduce temporarily the duty on certain audio

		  headphones achieving full-spectrum noise reduction. 

	

	

		1.Certain audio headphones

			 achieving full-spectrum noise reduction

			(a)In

			 generalSubchapter II of

			 chapter 99 of the Harmonized Tariff Schedule of the United States is amended by

			 inserting in numerical sequence the following new heading:

				

					

						

							

								9902.85.18Audio

						headphones achieving full-spectrum noise reduction by using electronics that

						equalize all audio signals, including those passing through an acoustically

						resistive opening and a port, in parallel, that connect walls separating an

						interior of the enclosure from an exterior of the enclosure outside the earcup

						(provided for in subheading 8518.30.20)2.5%No changeNo changeOn or before

						12/31/2009

								

							

						

					.

			(b)Effective

			 dateThe amendment made by

			 subsection (a) applies with respect to goods entered, or withdrawn from

			 warehouse for consumption, on or after the 15th day after the date of the

			 enactment of this Act.

			

